Exhibit 10.3

 

December 15, 2005

 

 

Precision Castparts Corp.

Executive Office, Suite 440wai

4650 S.W. Macadam Avenue

Portland, Oregon 97201-4254

Attention:  Mr. William D. Larsson

 

 

Re:          Amendment No. 2 and Waiver to Credit Agreement

 

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Amended and Restated Credit Agreement
dated as of October 14, 2005 by and among PRECISION CASTPARTS CORP., an Oregon
corporation (the “Borrower”), as the Borrower, BANK OF AMERICA, N.A., a national
banking association organized and existing under the laws of the United States,
in its capacity as administrative agent for the Lenders (as defined in the
Credit Agreement (as defined below)) (in such capacity, the “Administrative
Agent”), and the Lenders, as amended by Amendment No. 1 and Waiver to Credit
Agreement dated as of November 16, 2005 (as so amended, as hereby amended and as
from time to time hereafter amended, modified, supplemented, restated, or
amended and restated, the “Credit Agreement”).  All capitalized terms not
otherwise defined herein shall have the meaning given thereto in the Credit
Agreement.

 

Effective as of the date hereof, pursuant to the request of the Borrower, each
of the Administrative Agent by its execution of this amendment letter (this
“Amendment Letter”) and the Lenders, by execution of this Amendment Letter by
the Required Lenders, as acknowledged by the Borrower, hereby agrees, subject to
the terms and conditions set forth herein:

 

(i)            to amend Section 6.01(b) of the Credit Agreement by deleting such
subsection in its entirety and replacing it with the following:

 

(b)           as soon as available, but in any event not later than
(i) January 31, 2006, for the fiscal quarter of the Borrower ended October 2,
2005, and (ii) the earlier of the day that is forty-five (45) days after the end
of each of the first three fiscal quarters of each fiscal year of the Borrower
and the day that is five days after the date required to be filed with the SEC
(without giving effect to any

 

--------------------------------------------------------------------------------


 

extension permitted by the SEC) for such fiscal quarter, commencing with the
fiscal quarter of the Borrower ended January 1, 2006, a consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal quarter,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal quarter and for the portion of the
Borrower’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail and certified by a Responsible Officer of the Borrower as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes;

 

(ii)           to waive any and all Defaults or Events of Default pursuant to
Section 8.01(c) of the Credit Agreement having occurred or to occur as a result
of a breach of Section 6.09 of the Credit Agreement with respect to the
Disclosed Matters (defined below) until January 31, 2006;

 

(iii)          to waive any Defaults or Events of Default pursuant to
Section 8.01(e) of the Credit Agreement having occurred or to occur as a result
of the Borrower’s breach of Section 10.1(a) of the Private Note Amendment for
the failure of the Borrower to deliver the financial statements for the fiscal
quarter of the Borrower ended October 2, 2005, as required therein, until the
date as of which the Borrower must comply with such Section pursuant to an
amendment to the Private Note Amendment entered into on or prior to the date
hereof (the “Second Amendment to the Private Note Amendment”);

 

(iv)          to waive any Defaults or Events of Default pursuant to
Section 8.01(e) of the Credit Agreement having occurred or to occur as a result
of the Borrower’s breach of Section 704 of the Public Indenture for the failure
of the Borrower to deliver the financial statements for the fiscal quarter of
the Borrower ended October 2, 2005, as required therein, until such time as an
“Event of Default” (as defined in the Public Indenture) under the Public
Indenture shall have occurred as a result of the Borrower’s failure to comply
with Section 704; and

 

(v)           to waive any Defaults or Events of Default pursuant to
Section 8.01(e) of the Credit Agreement having occurred or to occur as a result
of the Borrower’s breach of Section 7.2 of the Permitted Receivables Purchase
Facility for the failure of the Borrower to deliver the financial statements for
the fiscal quarter of the Borrower ended October 2, 2005, as required therein,
until the later of (x) January 31, 2006 and (y) such date as of which the
Borrower must comply with such Section to which the Majority Lenders (as defined
in the Permitted Receivables Purchase Facility) under the Permitted Receivables
Purchase Facility may agree.

 

The waivers set forth in this Amendment Letter are limited to the extent
specifically set forth above and shall in no way serve to waive compliance with
such Sections of the Credit

 

Precision Castparts Corp.
Amendment No.  and Waiver Letter
Signature Pages

 

--------------------------------------------------------------------------------


 

Agreement for any other period or to waive any other terms, covenants or
provisions of the Credit Agreement or any other Loan Document or any obligations
of the Borrower, other than as expressly set forth above.

 

The effectiveness of this Amendment Letter and the amendment and waivers
provided herein are subject to the Administrative Agent having received each of
the following documents or instruments in form and substance reasonably
acceptable to the Administrative Agent:

 

(a)           original counterparts of this Amendment Letter, duly executed by
the Borrower, the Administrative Agent and the Required Lenders;

 

(b)           a fully-executed copy of the Second Amendment to the Private Notes
Amendment; and

 

(c)           such other documents, instruments, opinions, certifications,
undertakings, further assurances and other matters as the Administrative Agent
shall reasonably request.

 

In order to induce the Administrative Agent and the Lenders to enter into this
Amendment Letter, the Borrower represents and warrants to the Administrative
Agent and the Lenders as follows:

 

(a)           the representations and warranties of the Borrower and each other
Loan Party contained in Article V of the Credit Agreement and in each of the
other Loan Documents to which such Loan Party is a party are true and correct on
and as of the date hereof, except to the extent that such representations and
warranties expressly relate to an earlier date, and except that the
representations and warranties contained in Sections 5.05(a) and (c) of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b), respectively; provided that, the
representations in Section 5.05(a) and (b) with respect to the Borrower’s
financial statements as of March 30, 2005 and July 3, 2005 are qualified by the
fact that certain accrued liability items, reserve accounts and related
amortization and release amounts may need to be adjusted to conform with GAAP,
and revenue from certain shipments may need to be included in the financial
statements for the fiscal year ended April 3, 2005 rather than in the financial
statements for the subsequent quarter, all as described in the Company’s
disclosure on Form 12b-25 filed November 15, 2005 (the “Disclosed Matters”);

 

(b)           neither the Borrower nor any of its Subsidiaries has received any
“Notice of Default” or other similar notice from the trustee or any holder of
any of the Public Notes with respect to the Borrower’s failure to deliver the
financial statements for the fiscal quarter of the Borrower ended October 2,
2005 within the time provided by Section 704 of the Public Indenture;

 

(c)           since the date of the most recent financial reports of the
Borrower delivered pursuant to Section 6.01 of the Credit Agreement, no act,
event, condition or

 

--------------------------------------------------------------------------------


 

circumstance (including the Disclosed Matters) has occurred or arisen which,
singly or in the aggregate with one or more other acts, events, occurrences or
conditions (whenever occurring or arising), has had or could reasonably be
expected to have a Material Adverse Effect; and

 

(d)           after giving effect to this Amendment Letter, no Default or Event
of Default has occurred and is continuing.

 

None of the terms or conditions of this Amendment Letter may be changed,
modified, waived, or canceled, except in the manner as provided in the Credit
Agreement with respect to any such change, modification, waiver, or
cancellation.  Except as specifically amended, modified or supplemented by this
Amendment Letter, the Credit Agreement and all other Loan Documents are hereby
confirmed and ratified in all respects and shall be and remain in full force and
effect according to their respective terms.

 

Without limiting the provisions of Section 10.04 of the Credit Agreement, the
Borrower agrees to pay all reasonable out of pocket costs and expenses
(including without limitation reasonable legal fees and expenses) incurred
before or after the date hereof by the Administrative Agent and its Affiliates
in connection with the preparation, negotiation, execution, delivery and
administration of this Amendment Letter.

 

This Amendment Letter shall in all respects be governed by, and construed in
accordance with, the laws of the State of New York applicable to contracts
executed and to be performed entirely within such State, and shall be further
subject to the provisions of Sections 10.14 and 10.15 of the Credit Agreement.

 

This Amendment Letter may be executed in any number of counterparts, each of
which shall be deemed to be an original as against any party whose signature
appears thereon, and all of which shall together constitute one instrument.

 

--------------------------------------------------------------------------------